DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the hydrogen atom of R" in line 15.  There is insufficient antecedent basis for this limitation in the claim. It is understood that aliphatic and aromatic hydrocarbons have hydrogens; however, they contain multiple hydrogens and it is uncertain with of these hydrogens “the hydrogen” refers to. Examiner recommends changing from “the hydrogen” to --a hydrogen--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2006/0228540).
Regarding claim 1, Lee teaches a microporous polyethylene film comprising:
a polyethylene composition (a polymer resin) (claim 1); and
a diluent (an anti-rust material) including a fatty acid having 10-20 carbons (claim 3).
The determination of whether a preamble limits a claim is made on a case-by-case basis considering the facts in each case. See MPEP 2111.02 - Effect of Preamble. In this case, the above microporous film composition could function as a rust inhibitor. A fatty acid reads on Applicant’s Formula 1. Specific examples of a fatty acid are palmitic acid, stearic acid, oleic acid (claim 4) where the functional group is a carboxylic acid group (at least an oxygen atom).
It would have been obvious to one of ordinary skill in the art before the effective filing date to select a fatty acid having 10-20 carbons from the list recited.
Regarding claim 2, Lee teaches palmitic acid (claim 4), which reads on Formula 1-1 with R1 being a linear C16 chain and A1 being a carboxyl group. 
Regarding claim 3, Lee teaches the fatty acid having 10-20 carbons (claim 3), which lies inside Applicant’s claimed range for p is 4 to 10.
Regarding claim 4, Lee teaches the fatty acid having 10-20 carbons (claim 3) where decanoic acid, lauric acid, and myristic acid correspond to C10, C12, and C14 fatty acid, respectively. 
	 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 6-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5-8 of copending Application No. 16/954,791 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same gasket elements. For example, conflicting claim 1 recites a base resin and a rust inhibitor as instant claim 6. Conflicting claim 1 also recites the elements of instant claim 1 included in instant claim 6. For example, conflicting claim 1 further recites Formula 1-1 reading on Formula 1 with overlapping ranges for the R1 and where carboxyl group for A1 reads on oxygen atom for the function group.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Lee teaches the polyethylene composition in an amount of 10-50 wt.% and the diluent corresponding to the anti-rust material is present in an amount of 50-90 wt.% (claim 1), the diluent being present in an amount significantly more than the recited 99:1 to 80:20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO 86/07077 teaches an anticorrosion material containing mineral oil and polyethylene for use in gaskets and sealing rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS BARCENA whose telephone number is (571)270-5780. The examiner can normally be reached Monday-Thursday 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLOS BARCENA/Primary Examiner, Art Unit 1723